DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11, as originally filed, are currently pending and have been considered below.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation “detect a specific object from the input image, wherein of the reference images is generated using a result of detecting” in lines 2-3 of the claim which appears to be missing a word or words.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, U.S. Publication No. 2010/0166261, hereinafter, “Tsuji”, and further in view of Pelapur, Rengarajan, et al. "Persistent target tracking using likelihood fusion in wide-area and full motion video sequences." 2012 15th International Conference on Information Fusion. IEEE, 2012, hereinafter, “Pelapur”.

As per claim 1, Tsuji discloses an image processing apparatus comprising: 
a memory and at least one processor and/or at least one circuit (Tsuji, ¶0094, a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions) which function as: 
a generating unit configured to generate a reference image for object tracking processing from an object included in the image (Tsuji, ¶0017, a reference image registering unit configured to register a reference image for use in tracking the subject; Tsuji, ¶0040, track similar partial regions, thereby tracking a subject region of a particular pattern. The subject tracking unit 110 is composed of a reference image registering unit 111, a matching processing unit 112); 
a matching unit configured to estimate a partial area having a degree of similarity higher than a predetermined value obtained by collating a partial area of a successively input image with the reference image (Tsuji, ¶0017, extract, from a supplied image, a subject region which is similar to the reference image on the basis of a degree of correlation between the supplied image and the registered reference image; Tsuji, ¶0040, track similar partial regions, thereby tracking a subject region of a particular pattern. The subject tracking unit 110 is composed of a reference image registering unit 111, a matching processing unit 112; Tsuji, ¶0042, the degree of correlation between a subject region extracted by matching processing and a reference image is utilized to calculate the degree of reliability (second accuracy) as the same subject. Then, the reference image registering unit 111 compares the two calculated degrees of reliability, determines that the higher degree of reliability is taken as the higher detection accuracy, and uses the image with the higher accuracy as a reference image to be used for matching processing in connection with the next supplied image; Tsuji, ¶0043, Through the matching processing, a region with the highest degree of correlation with respect to the reference image in the image of the video signals in the current frame is extracted as a subject region of the target to be tracked);
an updating unit configured to update the reference image based on the partial area estimated by the matching unit (Tsuji, ¶0046, calculates the direction and amount of correction on the basis of the state of distribution of the characteristic pixels in order to correct the position of a subject region extracted by the matching processing unit 112; Tsuji, ¶0049, The position correcting unit 115 corrects the position of the subject region extracted by the matching processing unit 112 in accordance with the amount and direction of correction based on the result from the positional misalignment determination unit 114; Tsuji, ¶0074, the reference image registering unit 111 registers, as a new or updated reference image 306, the subject region tracked on the basis of the result of the position correction (S206). The reference image 306 registered by the reference image registering unit 111 is utilized for matching processing for the next frame).
Tsuji further discloses (Tsuji, ¶0058, the change in the appearance of the subject H1 result in the shifted result as in the subject extraction result 303; Tsuji, ¶0070, It is to be noted that if the difference in the number of characteristic pixels is less than the threshold (S604: NO), the positional misalignment determination unit 114 provides a value of 0 as the amount of position correction (S607) and ends the processing) but does not explicitly disclose the following limitations as further recited however Pelapur discloses 
a determining unit configured to determine whether or not to update the reference image based on a comparison of the degree of similarity obtained by the matching unit with a threshold (Pelapur, page 2422, A. Appearance Update, Given a target object template, Ts, in the initial starting image frame, Is, we want to identify the location of the template in each frame of the WAMI sequence using a likelihood matching function, M(·). Once the presence or absence of the target has been determined, we then need to decide whether or not to update the template. The target template needs to be updated at appropriate time points during tracking ... using an update schedule which is a tradeoff between plasticity (fast template updates) and stability (slow template updates) ... If the car appearance is stable with respect to the last updated template, Tu, then no template update for, Tk+1, is performed. However, if the appearance change function, f(·), is above a threshold indicating that the object appearance is changing and we are confident that this change is not due to an occlusion or shadow, then the template is updated).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tsuji to include the adaptive update of the reference image as taught by Pelapur in order enable the target tracker to adapt to complex environments and alleviate the problem of target drift in tracking (Pelapur, page 2422, A. Appearance Update). 

As per claim 3, Tsuji and Pelapur disclose the apparatus according to claim 1, wherein the degree of similarity is normalized by a size of the partial area (Tsuji, ¶0069, the amount of position correction may be normalized on the basis of the size of the subject region in the result of the matching processing).

As per claim 6, Tsuji and Pelapur disclose the apparatus according to claim 1, wherein the threshold is determined based on a frame rate at which the matching unit performs the collation (Pelapur, Abstract, low frame rate; Pelapur, page 2426, VI. Conclusion, track vehicles of interest in challenging low frame rate aerial WAMI, within a single target tracking context).

As per claim 7, Tsuji and Pelapur disclose the apparatus according to claim 1, wherein the threshold is calculated from the degree of similarity of the previous frame (Pelapur, page 2422, A. Appearance Update, If the car appearance is stable with respect to the last updated template, Tu, then no template update for, Tk+1, is performed. However, if the appearance change function, f(·), is above a threshold indicating that the object appearance is changing and we are confident that this change is not due to an occlusion or shadow, then the template is updated).

As per claim 8, Tsuji and Pelapur disclose the apparatus according to claim 1, further comprising an object detecting unit configured to detect a specific object from the input image, wherein of the reference images is generated using a result of detecting the particular object (Tsuji, ¶0038, The subject detecting unit 109 is designed to detect a predetermined target subject in an image and specify a subject region; Tsuji, ¶0041, In the reference image registering unit 111, a partial region in an image of image signals output from the image processing unit 106 is registered as a reference image, on the basis of the detection result from the subject detecting unit 109).

As per claim 10, Tsuji discloses an image processing method comprising: 
generating a reference image used for object tracking processing from the object included in the image (Tsuji, ¶0017, a reference image registering unit configured to register a reference image for use in tracking the subject; Tsuji, ¶0040, track similar partial regions, thereby tracking a subject region of a particular pattern. The subject tracking unit 110 is composed of a reference image registering unit 111, a matching processing unit 112); 
estimating a partial area having a. degree of similarity higher than a predetermined value obtained by collating a partial area of a successively input image with the reference image (Tsuji, ¶0017, extract, from a supplied image, a subject region which is similar to the reference image on the basis of a degree of correlation between the supplied image and the registered reference image; Tsuji, ¶0040, track similar partial regions, thereby tracking a subject region of a particular pattern. The subject tracking unit 110 is composed of a reference image registering unit 111, a matching processing unit 112; Tsuji, ¶0042, the degree of correlation between a subject region extracted by matching processing and a reference image is utilized to calculate the degree of reliability (second accuracy) as the same subject. Then, the reference image registering unit 111 compares the two calculated degrees of reliability, determines that the higher degree of reliability is taken as the higher detection accuracy, and uses the image with the higher accuracy as a reference image to be used for matching processing in connection with the next supplied image; Tsuji, ¶0043, Through the matching processing, a region with the highest degree of correlation with respect to the reference image in the image of the video signals in the current frame is extracted as a subject region of the target to be tracked); 
updating the reference image based on the partial area estimated to have a high degree of similarity (Tsuji, ¶0046, calculates the direction and amount of correction on the basis of the state of distribution of the characteristic pixels in order to correct the position of a subject region extracted by the matching processing unit 112; Tsuji, ¶0049, The position correcting unit 115 corrects the position of the subject region extracted by the matching processing unit 112 in accordance with the amount and direction of correction based on the result from the positional misalignment determination unit 114; Tsuji, ¶0074, the reference image registering unit 111 registers, as a new or updated reference image 306, the subject region tracked on the basis of the result of the position correction (S206). The reference image 306 registered by the reference image registering unit 111 is utilized for matching processing for the next frame).
Tsuji further discloses (Tsuji, ¶0058, the change in the appearance of the subject H1 result in the shifted result as in the subject extraction result 303; Tsuji, ¶0070, It is to be noted that if the difference in the number of characteristic pixels is less than the threshold (S604: NO), the positional misalignment determination unit 114 provides a value of 0 as the amount of position correction (S607) and ends the processing) but does not explicitly disclose the following limitations as further recited however Pelapur discloses 
determining whether to update the reference image based on a comparison of the degree of similarity with a threshold (Pelapur, page 2422, A. Appearance Update, Given a target object template, Ts, in the initial starting image frame, Is, we want to identify the location of the template in each frame of the WAMI sequence using a likelihood matching function, M(·). Once the presence or absence of the target has been determined, we then need to decide whether or not to update the template. The target template needs to be updated at appropriate time points during tracking ... using an update schedule which is a tradeoff between plasticity (fast template updates) and stability (slow template updates) ... If the car appearance is stable with respect to the last updated template, Tu, then no template update for, Tk+1, is performed. However, if the appearance change function, f(·), is above a threshold indicating that the object appearance is changing and we are confident that this change is not due to an occlusion or shadow, then the template is updated).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tsuji to include the adaptive update of the reference image as taught by Pelapur in order enable the target tracker to adapt to complex environments and alleviate the problem of target drift in tracking (Pelapur, page 2422, A. Appearance Update). 

As per claim 11, Tsuji discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute an image processing method (Tsuji, ¶0094, a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions) comprising: 
generating a reference image used for object tracking processing from the object included in the image (Tsuji, ¶0017, a reference image registering unit configured to register a reference image for use in tracking the subject; Tsuji, ¶0040, track similar partial regions, thereby tracking a subject region of a particular pattern. The subject tracking unit 110 is composed of a reference image registering unit 111, a matching processing unit 112); 
estimating a partial area having a degree of similarity higher than a predetermined value obtained by collating a partial area of a successively input image with the reference image (Tsuji, ¶0017, extract, from a supplied image, a subject region which is similar to the reference image on the basis of a degree of correlation between the supplied image and the registered reference image; Tsuji, ¶0040, track similar partial regions, thereby tracking a subject region of a particular pattern. The subject tracking unit 110 is composed of a reference image registering unit 111, a matching processing unit 112; Tsuji, ¶0042, the degree of correlation between a subject region extracted by matching processing and a reference image is utilized to calculate the degree of reliability (second accuracy) as the same subject. Then, the reference image registering unit 111 compares the two calculated degrees of reliability, determines that the higher degree of reliability is taken as the higher detection accuracy, and uses the image with the higher accuracy as a reference image to be used for matching processing in connection with the next supplied image; Tsuji, ¶0043, Through the matching processing, a region with the highest degree of correlation with respect to the reference image in the image of the video signals in the current frame is extracted as a subject region of the target to be tracked); 
updating the reference image based on the partial area estimated to have a high degree of similarity (Tsuji, ¶0046, calculates the direction and amount of correction on the basis of the state of distribution of the characteristic pixels in order to correct the position of a subject region extracted by the matching processing unit 112; Tsuji, ¶0049, The position correcting unit 115 corrects the position of the subject region extracted by the matching processing unit 112 in accordance with the amount and direction of correction based on the result from the positional misalignment determination unit 114; Tsuji, ¶0074, the reference image registering unit 111 registers, as a new or updated reference image 306, the subject region tracked on the basis of the result of the position correction (S206). The reference image 306 registered by the reference image registering unit 111 is utilized for matching processing for the next frame).
Tsuji further discloses (Tsuji, ¶0058, the change in the appearance of the subject H1 result in the shifted result as in the subject extraction result 303; Tsuji, ¶0070, It is to be noted that if the difference in the number of characteristic pixels is less than the threshold (S604: NO), the positional misalignment determination unit 114 provides a value of 0 as the amount of position correction (S607) and ends the processing) but does not explicitly disclose the following limitations as further recited however Pelapur discloses 
determining whether to update the reference image based on a comparison of the degree of similarity with a threshold (Pelapur, page 2422, A. Appearance Update, Given a target object template, Ts, in the initial starting image frame, Is, we want to identify the location of the template in each frame of the WAMI sequence using a likelihood matching function, M(·). Once the presence or absence of the target has been determined, we then need to decide whether or not to update the template. The target template needs to be updated at appropriate time points during tracking ... using an update schedule which is a tradeoff between plasticity (fast template updates) and stability (slow template updates) ... If the car appearance is stable with respect to the last updated template, Tu, then no template update for, Tk+1, is performed. However, if the appearance change function, f(·), is above a threshold indicating that the object appearance is changing and we are confident that this change is not due to an occlusion or shadow, then the template is updated).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tsuji to include the adaptive update of the reference image as taught by Pelapur in order enable the target tracker to adapt to complex environments and alleviate the problem of target drift in tracking (Pelapur, page 2422, A. Appearance Update). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, U.S. Publication No. 2010/0166261, hereinafter, “Tsuji”, in view of Pelapur, Rengarajan, et al. "Persistent target tracking using likelihood fusion in wide-area and full motion video sequences." 2012 15th International Conference on Information Fusion. IEEE, 2012, hereinafter, “Pelapur” as applied to claim 1 above, and further in view of Yan, Jingyu, et al. "Robust object tracking using least absolute deviation." Image and Vision Computing 32.11 (2014): 930-939, hereinafter, “Yan”.

As per claim 2, Tsuji and Pelapur disclose the apparatus according to claim 1, but do not explicitly disclose the following limitations as further recited however Yan discloses further comprising a control unit configured to perform control so as to update the reference image when the degree of similarity is lower than the threshold, and not to update the reference image when the degree of similarity is equal to or greater than the threshold (Yan, page 932, 2. Trackers based on sparse representation, L1 Tracker makes a similarity measure between the target we obtained at frame t and the target template whose corresponding representation coefficient has the maximum value. If the similarity value is less than a given threshold value, then the target will replace the target template with the smallest wi).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tsuji and Pelapur to include the adaptive update algorithm as taught by Yan in order to help the target tracker adapt to complex environments and alleviate the problem of target drift in tracking (Yan, page 932, 2. Trackers based on sparse representation).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, U.S. Publication No. 2010/0166261, hereinafter, “Tsuji”, in view of Pelapur, Rengarajan, et al. "Persistent target tracking using likelihood fusion in wide-area and full motion video sequences." 2012 15th International Conference on Information Fusion. IEEE, 2012, hereinafter, “Pelapur” as applied to claim 1 above, and further in view of Pelapur, Rengarajan, Kannappan Palaniappan, and Gunasekaran Seetharaman. "Robust orientation and appearance adaptation for wide-area large format video object tracking." 2012 IEEE Ninth International Conference on Advanced Video and Signal-Based Surveillance. IEEE, 2012, hereinafter, “Palaniappan”.

As per claim 4, Tsuji and Pelapur disclose the apparatus according to claim 1, but do not explicitly disclose the following limitation as further recited however Palaniappan discloses wherein the threshold is determined based on an integral value of the pixels of the reference image or the estimated partial area (Palaniappan, page 339, 2.3. Orientation Estimation, a robust way to estimate the orientation of vehicle objects based on the Radon transform assuming that a reliable edge map is available ... The Radon transform computes a projection of the image as a sum of line integrals accumulating pixel intensities along rays at a set of angles. The Radon transform line integral, R(ρ, Ꝋ), maps the image to a new ρ and Ꝋ space ... The Radon transform of the thresholded structureness feature map at time k is defined by [Equation 5] ... Given the Radon transform projections we can calculate the variance of each profile ... The second derivative properties of the profile variance function, Vk(Ꝋ), is quite robust as an estimate of local structure orientation. We look for peaks in the profile variance function by searching for a strong minimum in the second derivative of the variance. An example of vehicle orientation estimation using the proposed Radon transform method is shown in Fig. 1 and its subsequent impact on target localization accuracy by reducing the impact of appearance drift is illustrated in Fig. 2; Palaniappan, page 340, Figure 1, similarity in peak structure used for matching).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tsuji and Pelapur to include the matching similarity algorithm as taught by Palaniappan as an alternate means to reduce the impact of appearance drift (Palaniappan, page 339, 2.3. Orientation Estimation).

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, U.S. Publication No. 2010/0166261, hereinafter, “Tsuji”, in view of Pelapur, Rengarajan, et al. "Persistent target tracking using likelihood fusion in wide-area and full motion video sequences." 2012 15th International Conference on Information Fusion. IEEE, 2012, hereinafter, “Pelapur” as applied to claim 1 above, and further in view of Chen et al., U.S. Publication No. 2020/0043180, hereinafter, “Chen”.

As per claim 5, Tsuji and Pelapur disclose the apparatus according to claim 1, but do not explicitly disclose the following limitations as further recited however Chen discloses wherein the threshold is determined based on an average value of pixels of the reference image or the estimated partial area (Chen, Abstract, A vertical template edge image and a horizontal edge template image caused by summing (or averaging) the pixel values of the template image horizontally and vertically are used to compare with the summing (or averaging) pixel values of the horizontal/vertical candidate edge images. A measurement in the comparison is based on the positions of partial horizontal candidate edge image and the partial vertical candidate edge image. The method determines that a region of the candidate image has the tracking object according to the vertical coordinate information and the horizontal coordinate information). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tsuji and Pelapur to include the averaging of the pixel values of the object to be tracked as taught by Chen in order to provide an alternate means to calculate the degree of matchings between the reference image and the candidate image (Chen, ¶0041).

As per claim 9, Tsuji and Pelapur disclose the apparatus according to claim 1 and (Tsuji, ¶0052, the image capturing apparatus 1 may be provided with no subject detecting unit 109. In this case, the reference image registering unit 111 initially registers as a reference image, for example, a region specified by an external device communicably connected via a communication interface) but do not explicitly disclose the following limitation as further recited however Chen discloses 
wherein the reference image is generated from a partial area of an object designated by a user (Chen, ¶0028, the remote device displays the first image I1, and a remote operator selects the object OBJ to be tracked according to the displayed first image I1 to generate the tracking frame).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tsuji and Pelapur that discloses selection via an external device to selection via a remote operator as taught by Chen in order to provide an alternate means to select the object to be tracked (Chen, ¶0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                
/VU LE/Supervisory Patent Examiner, Art Unit 2668